DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 04/03/2019 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



D1: Sotzing (US 20070008603)
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
With regard to claim 1, D1 teaches an electrochromic device, in at least figure 1, comprising: a first electrode (10 top); a second electrode (10 bottom) opposed to the first electrode at an interval; and an electrochromic layer (40) between the first electrode and the second electrode, the electrochromic layer containing: an electrochromic material; and a first ion-conducting material (20) partially comprising a non-ion-conducting portion (30) that does not conduct ions, the non-ion-conducting portion comprising a molecular unit structure having an atomic arrangement in which 8 or more atoms ([0036]; 1 to 12) having a valence of 2 or more ([0029]; two electronic energy levels) are bonded with each other, the atoms comprising heteroatoms in a number of 15% or less based on a total number of the atoms ([0039]; heteroatoms 1 out of 7).

With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, in at least [0029]; [0030], and [0056], wherein the non-ion-conducting portion has a solubility parameter of from 7.5 to 13 (listed paragraphs contain groups that are soluble in the required ranges).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an 

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, in at least [0029],wherein the first ion-conducting material comprises an alkylene oxide structure (alkylenedioxypyrroles).

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 4, wherein D1 further teaches an electrochromic device, in at least [0029],wherein the alkylene oxide structure is an ethylene oxide structure (ethylenedioxypyrrole).

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, in at least [0033], wherein the electrochromic material and the first ion-conducting material form a copolymer in the electrochromic layer (enhances the electrical/electronic properties of the resulting copolymer, including such properties as electrical conductivity, semiconductivity, electroluminescence, electrochromicity, photovoltaic properties, and/or the like).

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, in at least [0006], wherein the electrochromic layer further contains a second ion-conducting material ( second layer comprising a second conjugated polymer).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 8, wherein D1 further teaches an electrochromic device, in at least figure 1 and ([0006]), the electrochromic material (40), the first ion-conducting material (20), and the second ion-conducting material (30) form a copolymer in the electrochromic layer.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, wherein at least one of the electrochromic material and the first ion-conducting material has acrylic group ([0075]; polyacrylics) or methacrylic group.

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches an electrochromic device, in at least [0031], wherein the electrochromic material comprises at least one of a benzidine (polybenzenes) derivative and a triphenylamine derivative.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Relevant art:
D2: Goto (US 20180208834)
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D2.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as outlined above with respect to claim 1, wherein D1 fails to expressly disclose an electrochromic device, wherein the first ion-conducting material has a structure represented by one of the following general formulae (1), (1-1), and (1-2): 

    PNG
    media_image1.png
    370
    662
    media_image1.png
    Greyscale

Where each of R.sub.10 and R.sub.15 independently represents hydrogen atom, an alkyl group having one or more carbon atoms, or phenyl group; each of R.sub.12 and R.sub.13 independently represents hydrogen atom or methyl group; and each of n and m independently represents an integer of 1 or more.
In a related endeavor, D2 teaches an electrochromic device, (in at least Pg. 13-pg14 example compounds A-K), wherein the first ion-conducting material has a structure represented by one of the following general formulae (1), (1-1), and (1-2): 

    PNG
    media_image1.png
    370
    662
    media_image1.png
    Greyscale

where each of R.sub.10 and R.sub.15 independently represents hydrogen atom, an alkyl group having one or more carbon atoms, or phenyl group; each of R.sub.12 and R.sub.13 independently represents hydrogen atom or methyl group; and each of n and m independently represents an integer of 1 or more ([0139]; tungsten oxide; representative of formulae 1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the formulas of D2 for the purpose of better creating and controlling an electrochromic device with known materials in the art that are conductive or semiconductive nanostructural body preferably comprises a metal oxide, for transparency and conductivity

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             

/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872